MEMORANDUM **
Jose Garcia-Flores appeals from the 77-month sentence imposed following his guilty-plea conviction for illegal reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garcia-Flores contends that the district court erred by refusing to consider at sentencing the fact that he had rejected a fast-track plea agreement with a 51-month sentence. He further contends that, as a result, the district court was unable to consider whether there was an unwarranted disparity between his sentence and those imposed on similarly-situated defendants in the same federal district who accepted fast-track plea agreements. We conclude that the district court did not commit procedural error and that Garcia-Flores’ sentence is reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 598-600, 169 L.Ed.2d 445 (2007); see also United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.), cert. denied, — U.S. -, 127 S.Ct. 309, 166 L.Ed.2d 232 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.